DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed 12/16/2021. Application Effective filing Date 03/20/2020. 
Claims 1-20 are pending in the Application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021, and 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 Response to Arguments
 Applicant’s arguments, see Amendment/ Remarks filed 12/16/2021, with respect to the rejection(s) of claims 1-20, have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103, as set forth in the present office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 10 and 19, 3, 11-13, “the data is read at a frequency” is indefinite, because the limitation implies the number reads or how often one reads the data from memory, i.e. read counts or how often the data is read e.g. periodically, every day, hour or second. The specification describes “the system can monitor the access frequency of the data in main memory, e.g., by setting or incrementing a read or write counter” however this is not adequate information to clearly define the Claims, i.e. number of counts or time period.    
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (U.S. Pub. No. 20150006792) Pub. Date: Jan.1, 2015 in view of JUNG (U.S. Pub. No. 20200210309) Pub. Date:  July 2, 2020 and further in view of Chiu et al.  (U.S. Pub. No. 20130138871) Pub. Date: May 30, 2013. 
Regarding independent Claims 1, 10 and 19, LEE discloses a method of operating a memory controller and apparatus, comprising:
 a storage system comprising a first non-volatile memory, a second non-volatile memory, a dynamic random access memory (DRAM), and a third non-volatile memory;  [0023] FIG. 1. The memory system 20 is connected with the host 10 and includes the memory controller 100 and a non-volatile memory device 200 non-volatile memories 1, 2, 3. The memory controller 100 may control data exchange between the host 10 and the non-volatile memory device 200. FIG. 12 [0076] The buffer manager 620 may control the volatile memory device 630 (DRAM) to store data that is exchanged between the memory controller 100 and the host 640.  According to an embodiment, the volatile memory device 630 may be implemented by using a DRAM. 
writing the data to the first non-volatile memory;  The memory controller 100 may be used to control the execution of read operations directed to "read data" stored in the non-volatile memory device 200 and/or write operations related to "write data" to be written to the non-volatile memory device 200 in response to a request received from the host 10.
copying the data from a first non-volatile memory to a second non-volatile memory when a frequency greater than a first predetermined threshold;
“frequency-monitoring unit” may be used to track a "read count number" for each memory block of the flash memory device 200A. That is, the counting module 178-1 will count for each block a number of executed read operations directed to constituent memory cells of each block. The counting module 178-1 may then be used to communicate a particular read count number, or a plurality of read count numbers to the copy-back page-group determination module 178-2.
[0049] Then, the copy-back page-group determination module 178-2 may control the flash memory device 200A to execute a copy-back operation directed to data in a page-group when the page-group has a current read count number that exceeds a relevant reference count number (S20).
copying the data from the first non-volatile memory to a third non- volatile memory; [0048] Referring to FIG. 5, it is assumed that the copy-back page-group determination module 178-2 compares one or more read count number(s) provided by the counting module 178-1 with each one of a plurality of reference count numbers (S 10). Here, each reference count number may be determined in accordance with the page-groups included in a given memory block, and in accordance with a number (or a range) of program/erase (P/E) cycle executed by the flash memory device 200A over a given time period.
Regarding independent Claims 1, 10 and 19, LEE does not explicitly disclose “copying the data from the first non-volatile memory to the DRAM in response to determining that the data is read at a frequency less than the first predetermined threshold and is updated at a frequency greater than the second predetermined threshold”
  JUNG, in analogous art, discloses [0055] The memory 144 may be embodied by a volatile memory. For example, the memory 144 may be embodied by a static random-access memory (SRAM) or a dynamic random-access memory (DRAM). The memory 144 may be disposed within or out of the controller 130.
[0110] The background operation manager 140 may control the memory device 150 to read valid data among the data of the victim blocks. The valid data read from the memory device 150 may be buffered in the memory 144. The middle of FIG. 8 illustrates the memory 144 in which the valid data are buffered.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the dynamic random-access memory (DRAM) as taught by JUNG in the memory system of LEE for the purpose of copying data from a non-volatile memory to a DRAM as to facilitate high read/write access.  

Regarding independent Claims 1, 10 and 19, LEE combined with JUNG does not explicitly disclose “data is updated at a frequency less/ greater than a second predetermined threshold”, 
However, Chiu et al.  (U.S. Pub. No. 20130138871), in analogous art, discloses [0019] The random access memory 104 stores a read count table 110. The frequency at which blocks of the flash memory 106 are read by the host is referred to as read counts corresponding to the blocks and are recorded in the read count table 110. Referring to 
For example, when the controller 102 receives a read command from the host, the controller 102 determines a target block to be read from the blocks of the flash memory 106 according to a read address of the read command. The controller 102 then increases the read count of the target block in the read count table 110 by one. The read count table 110 therefore always faithfully indicates the read frequency of the blocks of the flash memory 106.
[0021] When the controller 102 determines that a read count of an original block is greater than a threshold, the host therefore reads the original block at a high frequency, and the data stored in the original block may be damaged.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a read count table as taught by Chiu in the combined device of LEE with JUNG where the read count table always faithfully indicates the read frequency of the blocks of the flash memory.
 
Regarding Claims 2, 3, 11, 12, LEE combined with JUNG does not explicitly disclose “the data is updated at a frequency greater than the second predetermined threshold and at a frequency greater than or less than the second predetermined threshold”.  
  JUNG, in analogous art, discloses the above limitations for the same obvious reasons described in the independent Claims above.  


Regarding Claim 4, 13, LEE “tracking, in a first table, a first number of times that the data is read and updated” , [0045] The counting module 178-1 “frequency-monitoring unit” may be used to track a "read count number" for each memory block of the flash memory device 200A. That is, the counting module 178-1 will count for each block a number of executed read operations directed to constituent memory cells of each block. [0042] In the context of certain embodiments of the inventive concept, the read refresh control module 178 will perform a read refresh operation (i.e., the specialized copy-back operation) according to "page-groups" of data.

Regarding Claim 5, 14, LEE does not explicitly disclose wherein a first ratio of a nominal capacity for user data to a nominal capacity for parity data is greater than a second ratio.  
  JUNG, in analogous art, discloses FIG. 6 [0086] The memory block usage comparator 138 may calculate a predetermined cycle of desired memory block usage, and compare the desired memory block usage to the predetermined cycle of actual memory block usage. [0087] The memory block usage comparator 138 may calculate the predetermined cycle of desired memory block usage by multiplying the maximum memory block usage per unit of time by the predetermined cycle.


Regarding Claims 6, 15, LEE discloses non-volatile memory; [0023] FIG. 1. The memory system 20 is connected with the host 10 and includes the memory controller 100 and a non-volatile memory device 200 non-volatile memories 1, 2, 3. The memory controller 100 may control data exchange between the host 10 and the non-volatile memory device 200. FIG. 12 [0076] The buffer manager 620 may control the volatile memory device 630 (DRAM) to store data that is exchanged between the memory controller 100 and the host 640.  

Regarding Claims 7, 8, 9, 16, 17, 18, 20, LEE substantially discloses Par. [0027], FIG. 2, the memory controller 100 may include a buffer memory 110, a central processing unit (CPU) 120, a host interface 130, a non-volatile memory interface 140, an error correction code (ECC) block 150, and a bus 160. The buffer memory 110 may be implemented by using volatile memory, such as a static random access memory (SRAM) or a dynamic random access memory (DRAM). 
[0031] In similar manner, the non-volatile memory interface 140 may be used to interface data exchanges between the non-volatile memory device 200 and the memory controller 100. The ECC block 150 may detect and correct an error included in data that 
LEE combined with JUNG does not explicitly disclose “user data chunk is updated”.
However, Chiu et al.  (U.S. Pub. No. 20130138871), in analogous art,  discloses the above limitations for the same obvious reasons described in the independent Claims above.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a read count table as taught by Chiu in the combined device of LEE with JUNG where the read count table always faithfully indicates the read frequency of the blocks of the flash memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 13, 2022
Non-Final Rejection 20220113
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov